Citation Nr: 0523143	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1942 to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In May 2001, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
bilateral defective hearing.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC or Court), and in a July 2003 single-
judge decision, the Court remanded the appeal to the Board to 
address the whether the Veterans Claims Assistance Act (VCAA) 
and VA regulatory duty to notify and duty to assist had been 
satisfied in this case.  In addition, the Court directed the 
Board on remand to provide for a medical examination of the 
appellant.  Finally, the Court indicated that the Board was 
to address a jurisdictional error wherein the May 2001 
decision had treated the claim as a claim for service 
connection instead of initially addressing the claim as a 
claim to reopen.  Accordingly, the Board recharacterized the 
issue on appeal as whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  The Board reopened 
the claim in an April 2004 decision and remanded the issue of 
entitlement to service connection for bilateral defective 
hearing to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for bilateral 
defective hearing.  Defective hearing was first documented in 
June 1977, and his current bilateral defective hearing is not 
shown to be related to service.  




CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued May 2004, apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any medical evidence he had 
that pertains to the claim.  As such, the Board finds that 
the letter satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include report of VA examinations and a VA 
medical opinion.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on this issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Further, under the criteria set forth under 38 C.F.R. § 3.385 
(2003), impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.


The Evidence

The veteran's service medical records show that his hearing 
acuity was normal, bilaterally, on examination at the time of 
service entry in September 1942.  The service medical records 
are silent for trauma or pathology of the ears during active 
service.  On service separation examination in December 1945, 
the veteran's hearing acuity was normal, bilaterally.  

In June 1977,  private records show that the veteran was 
shown to have a bilateral sensorineural hearing loss, and was 
advised to purchase a properly fitting hearing aid.  A 
December 1997 report of private audiological and audiometric 
testing at Cleveland Ear, Nose & Throat Center, Inc., shows 
moderately severe to severe sensorineural hearing loss, 
bilaterally, with poor speech discrimination.  

Treatment records from the veteran's private audiologist, 
dated from March 1994 to March 2000, cite the veteran's 
statement that he had a long history of bilateral hearing 
loss as well as tinnitus, commencing in his 40's(i.e., 1962- 
1972), and requiring that he wear hearing aids for the last 
13 years.  In March 2000 on private examination, the veteran 
gave a history of exposure to loud engine room noise while a 
machinist/engineer in the Navy.  Examination revealed 
scarring of the tympanic membranes, bilaterally, while 
audiometric testing revealed a significant sensorineural 
hearing loss with relatively poor discrimination.  The 
examiner stated that the veteran had a severe hearing loss 
with poor discrimination that goes along with a form of 
acoustic nerve disorder trauma but noted that a typical 
noise-induced loss pattern was not present.  Hearing aids 
were recommended.  Audiometric testing disclosed no tone 
decay, while speech recognition thresholds were 65 on the 
right and 60 on the left, and speech discrimination was 60 on 
the right and 48 on the left.  The medical report noted that 
the veteran was "a machinist in the Navy and/or engineer and 
as such was exposed directly to the noises of engine rooms 
and loud diesel engine noises" and that he has "severe 
hearing loss with poor discrimination that goes along with a 
form of acoustic nerve disorder trauma."

The veteran was examined by VA in July 2004.  The claims file 
was reviewed by the examiner.  The veteran's medical history 
was noted.  The veteran reported that he was exposed to noise 
from working in turbine and diesel engine rooms aboard ship 
in the Navy for three years.  He reported that after service 
he worked as an insurance agent and denied exposure to 
hazardous recreational noise after service separation.  On 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
85
105
LEFT
50
60
70
75
70

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 48 in the left ear.  The 
diagnosis was, severe mixed hearing loss right ear and 
moderately severe mixed loss left ear.  The examiner opined 
that it is less likely as not that this hearing loss was a 
result of exposure to noise while in military service.  This 
was noted to be based on the following:
a).  the veteran said the onset was when he was in his 40's 
and he was separated from service at 23 years of age

b).  the veteran did not remember a single incident that 
produced impaired hearing  while in service. 

c). the air conduction pattern obtained currently was not 
characteristic of a noise induced hearing loss in either ear.  
It was noted that this supported the conclusion of the 
private examiner in March 2000. 

d).  a good portion of the hearing loss can be attributed to 
presbycusis for an 82 year old male.

e).  the acoustic immittance results in the right ear 
indicated a conductive  component to the hearing loss and 
that this is in agreement with the physical examination of 
the March 2000 examiner when he said there was minor scarring 
of both tympanic membranes.  

Discussion

As noted above, the veteran was no treated in service for 
hearing loss, and after service, there is no showing of 
defective hearing until June 1977, many years after service 
separation.  He has currently been diagnosed bilateral 
defective hearing.  The record shows that a private examiner 
has associated the veteran's current complaints with service 
and a VA examiner has reported that the current disability 
and the veteran's military service are not related.  

In each case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  These elements--a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability--must be established by evidence that is 
competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical opinion 
over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement." 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Here, a private examiner has stated that that the veteran was 
a machinist in the Navy and/or engineer and as such was 
exposed directly to the noises of engine rooms and loud 
diesel engine noises" and that he has severe hearing loss 
with poor discrimination that goes along with a form of 
acoustic nerve disorder trauma.  The Board notes that the 
examiner did not have the veteran's medical records for 
review, and the examiner offered no comprehensive rationale 
for the finding.  The Board gives little probative weight  to 
this opinion.  On the other hand, the VA examiner who found 
no relationship between service and the current hearing loss 
had the claims file for review, fully examined the veteran 
and offered rationale for the opinion reached.  The Board 
finds this opinion therefore to have greater probative 
weight.  A VA examiner has opined that the current findings 
are not related to service.  As noted  this opinion is of 
greater probative value than the opinion of the private 
examiner who found the inservice treatment and the current 
disability to be related.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As such service connection must be denied.   




ORDER

Service connection for bilateral defective hearing is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


